UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7773


ROGER STEVENSON,

                        Petitioner - Appellant,

          v.

SORRELL SAUNDERS,

                        Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-hc-02171-F)


Submitted:   February 25, 2015              Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roger Stevenson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Stevenson seeks to appeal the district court’s order

dismissing as time-barred his 28 U.S.C. § 2254 (2012) petition. *

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of         appealability.           28      U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue       absent     “a    substantial       showing       of     the   denial    of     a

constitutional         right.”          28    U.S.C.      § 2253(c)(2).          When    the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating         that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,      537    U.S.   322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.




       *
       In his informal brief, Stevenson states he also seeks to
appeal the district court’s November 24, 2014 order denying his
motion for a new trial and motion for relief from judgment. We
may not review this order because Stevenson did not designate it
as one for which he sought appellate review in his notice of
appeal.   See Jackson v. Lightsey, ___ F.3d ___, No. 13–7291,
2014 WL 7210989, at **4-5 (4th Cir. Dec. 18, 2014).



                                               2
      We have independently reviewed the record and conclude that

Stevenson has not made the requisite showing.                    Accordingly, we

deny his motion for a certificate of appealability, deny leave

to   proceed   in    forma   pauperis,      and   dismiss      the   appeal.     We

dispense   with      oral    argument    because        the    facts   and     legal

contentions    are    adequately   presented       in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                        3